PER CURIAM.
The petition for writ of habeas corpus is dismissed. Baker v. State, 878 So.2d 1236 (Fla.2004).
Petitioner is warned that any further pro se challenges' to' the judgment and sentence in Escambia County Circuit Court case number, 2003-CF-002748-A which are determined by this court to be frivolous or successive, may result in the imposition of sanctions against him, including a prohibition .against any future filings unless petitioner is represented by an attorney in good standing .with The Florida Bar. See State v. Spencer, 751 So.2d 47, 48 (Fla.1999) (recognizing the potential for abuse of,the right to ,pro se access to the courts but declaring “it is,,important for courts to first provide notice and an opportunity to respond bgfore .preventing that litigant from bringing further attacks, on his or her conviction- and sentence”); Butler v. State, 953 So.2d 12, 13 (Fla. 5th DCA 2007) (requiring a Spencer order before *230barring either future pro se pleadings or imposing other sanctions).
ROBERTS, C.J., LEWIS and RAY, JJ., concur.